UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4584


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ODELL LAMECHE OVERBY,

                     Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-cr-00082-FL-1)


Submitted: March 14, 2019                                         Decided: March 18, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Kristine L. Fritz, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Odell Lameche Overby appeals the 120-month sentence imposed after he pled

guilty to being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2) (2012). Overby’s sole challenge on appeal is that the district court erroneously

failed to address his nonfrivolous arguments in favor of a downward variant sentence,

thereby rendering his sentence procedurally unreasonable. We affirm.

       We review Overby’s sentence for reasonableness, applying an abuse of discretion

standard. See Gall v. United States, 552 U.S. 38, 46 (2007). This review requires

consideration of both the procedural and substantive reasonableness of the sentence. See

id. at 51. Thus, we must first assess whether the district court properly calculated the

advisory Sentencing Guidelines range, considered the factors set forth in 18 U.S.C.

§ 3553(a) (2012), analyzed any arguments presented by the parties, and sufficiently

explained the selected sentence. See id. at 49-51; United States v. Lynn, 592 F.3d 572,

575-76 (4th Cir. 2010).

       “[W]e have held that for every sentence—whether above, below, or within the

Guidelines range—a sentencing court must place on the record an individualized

assessment based on the particular facts of the case before it.” Lynn, 592 F.3d at 576

(internal quotation marks omitted); see also United States v. Montes-Pineda, 445 F.3d
375, 380 (4th Cir. 2006) (“District courts are obligated to explain their sentences, whether

those sentences are within or beyond the Guidelines range, although they should

especially explain sentences outside this range.” (internal quotation marks and alteration

omitted)).   This individualized assessment requires that district courts consider the

                                             2
defendant’s nonfrivolous arguments for a downward departure, impose an individualized

sentence based on the characteristics of the defendant and the facts of the case, and

explain the sentence chosen.       See Gall, 552 U.S. at 50.        Therefore, a perfunctory

recitation of the defendant’s arguments or the § 3553(a) factors “without application to

the defendant being sentenced does not demonstrate reasoned decisionmaking or provide

an adequate basis for appellate review.” United States v. Carter, 564 F.3d 325, 329 (4th

Cir. 2009). However, a sentencing court’s explanation will be sufficient if it, “although

somewhat brief[ly], outline[s] the defendant’s particular history and characteristics not

merely in passing or after the fact, but as part of its analysis of the statutory factors and in

response to defense counsel’s arguments for a downward departure.” Lynn, 592 F.3d at

584 (internal quotation marks omitted).

       We have considered Overby’s appellate arguments in conjunction with the record

and conclude that the district court expressly and adequately explained its reasons for

rejecting Overby’s arguments for a below-Guidelines sentence. Accordingly, we affirm

the criminal judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                  AFFIRMED




                                               3